Citation Nr: 1225923	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for loss of the left testicle.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to January 1992, to include service is Southwest Asia from August 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by which the RO, in pertinent part, denied service connection for the disabilities claimed herein.  

In January 2011, the Board remanded this case to the RO via the Appeals Management Center for additional development of the evidence.


FINDINGS OF FACT

1.  The preponderance of the competent, probative and credible evidence does not show that the loss of the left testicle is related to any disease or injury in service, to include exposure to nonionizing radiation or cancer.

2.  The preponderance of the competent, probative and credible evidence shows that headaches were not chronic in service, have not been continuous since service and are not shown to be related to the Veteran's active duty service or to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the loss of the left testicle are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

2.  The criteria for service connection for headaches are not met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice provided in May 2008 addressed the type of information mandated by the Court in Dingess.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and private medical records identified by the Veteran.  The Board notes that certain private medical evidence may be missing from the record, as the Veteran did not sign and return a release for private medical records, including Providence Portland Medical Center, as requested in a January 2011 letter.  He did not identify any other pertinent medical records.  The Veteran was afforded adequate VA medical examinations in furtherance of the claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Initially, the Board observes that, in certain circumstances, VA law and regulations provide for statutory presumptions and procedural advantages when service connection is claimed for a disorder due to ionizing radiation.  38 U.S.C.A. § 1112 West 2002 & Supp. 2011); 38 C.F.R. §§ 3.309(d) ; 3.311 (2011).  These special presumptions and development procedures are not applicable in the instant appeal, however, because the Veteran does not contend that he was exposed to ionizing radiation during service.  Rather, as noted above, he asserts that his disorders are due to nonionizing radiation exposure.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic".  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In sum, to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Discussion

Left testicle

The Veteran contends that his left testicle was removed due to cancer and that the cancer was caused by nonionizing radiation exposure while performing antenna maintenance aboard ship during service in the Navy.

The Board notes that the record contains no evidence of testicular cancer.  The Veteran alleges that he was diagnosed with testicular cancer in 1995 and that the left testicle was removed as a result.  The preponderance of the evidence does reflect that the Veteran is missing a testicle.  A VA examiner in February 2011 confirmed that a testicle was likely removed although he could not be certain due to the Veteran's obesity.  The VA examiner cited a 2003 medical report reflecting that the testes were symmetric.  Affording the Veteran the benefit of the doubt, the Board concludes that the left testicle was removed.  As well, affording the Veteran the benefit of the doubt, the Board finds that he lost the testicle due to cancer.  The Board has discerned no reason to doubt the Veteran's credibility in this regard.  Thus, the Board does not question the Veteran's assertions regarding the cancer diagnosis he had been given.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment). 

Upon review of the evidence, lay and medical, the Board finds that a disease of the testicles did not become chronic in service and that a testicle was not removed in service.  The service treatment records are silent as to testicular cancer or any other testicular problem.  The Veteran suffered no testicular disease or injury in service, and no testicle was removed in service.  As such, the Board concludes that cancer or other disease or residuals of an injury to the left testicle did not become chronic in service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a testicular disorder were not been continuous since separation in January 1992.  The record contains no post-service medical evidence dated in the 1990's, and according to the Veteran, testicular cancer did not manifest until 1995.  Thus, there is a three year gap between separation from service and the onset of the disability for which service connection is being sought.  Because the Veteran's alleged testicular cancer did not manifest until several years after separation from service, service connection for its residuals is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

The Board further finds that the weight of the competent and probative evidence demonstrates that the Veteran's loss of the left testicle is not related to service.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  An appellant is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board has found that the Veteran is essentially credible.  The evidence herein, however, does not show that he is competent to render an opinion regarding the etiology of the disease entity that led to the removal of his left testicle.  Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Board accords the Veteran's assertions regarding etiology in this instance no probative weight.

The competent and probative evidence is contained in a February 2011 VA medical examination report.  The VA examiner examined the Veteran and reviewed the entire claims file as well as pertinent medical literature.  The examiner opined that the putative testicular cancer would not have been caused by radiation exposure in service.  The examiner based his opinion on the fact that the medical literature reflected limited evidence of an association between radiation exposure and testicular cancer.  The Board notes that in the examination report, the examiner referred to the Veteran's right testicle as opposed to the left testicle.  The Board finds that the Veteran is not prejudiced by this discrepancy because the examiner's rationale regarding his findings as to the origins of the Veteran's alleged testicular cancer would presumably be identical.

The only competent and probative evidence of record reflects that the removal of the Veteran's left testicle is unrelated to the claimed radiation exposure in service.  There is no other competent evidence showing a nexus between the current disability and service.  The preponderance of the evidence, therefore, is against the claim, and service connection for the removal of the left testicle is denied.  38 C.F.R. § 3.303; Shedden, supra; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.

Headaches 

The Veteran contends that his headaches are due to nonionizing radiation exposure while he was aboard ship during service in the navy.  In his initial application submitted in March 2008, he indicated that headaches were due to exposure to oily smoke in the air during service in the Gulf War.  He has also contended that he was treated for headaches while aboard a civilian ship to which he was assigned in 1991 or 1992, while he was still on active duty.

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not suffer from a chronic headache disability in service.  The service treatment records show that on the June 1982 enlistment examination the Veteran denied a  history of frequent or severe headaches and the clinical evaluation of all systems, including the head and neurologic systems was normal.  In June 1987, the Veteran denied a history of frequent or severe headache and on examination in June 1987 the clinical evaluation of all systems was normal.  In May 1988, the Veteran was seen for a complaint of headache of four hours in duration and it was indicated that Tylenol was given.  A June 1988 Dental Patient Medical History shows that the Veteran indicated that present health was good.  A July 1989 outpatient record shows that the Veteran denied chronic medical illness.  At the time of the November 1991 separation examination, the Veteran explicitly denied a history of frequent or severe headaches  and the clinical evaluation of all systems was normal.  

The Veteran maintains that he sought treatment for migraine headaches on three occasions while aboard the civilian ship in 1991 or 1992.  The record, however, contains no evidence of such treatment.  The service treatment records show that the Veteran was seen for one complaint of a headache lasting four hours.  The service treatment records also show that during service, both before and after the May 1988 complaint of headache, that the Veteran denied experiencing headaches and there is no other evidence of complaints of or treatment for headaches in service.  None of the treatment records show a diagnosis of a chronic headache disability.  Thus, the Board finds there is not sufficient evidence of a chronic headache disability in service.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board next finds that the weight of the evidence demonstrates that headaches have not been continuous since separation in January 1992.  As indicated, the Veteran denied headaches in his report of medical history completed just prior to separation.  The corresponding medical examination report did not reflect a headache disability.  Following service, the evidence of record shows no complaints, diagnosis, or treatment for headaches until January 2004.  The absence of post-service findings, diagnosis, or treatment for over a decade after service is one factor that tends to weigh against a finding of continuous headache symptoms after separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board is mindful of the fact that on September 2008 and February 2011 VA neurological examinations the Veteran reported headaches since the late 1980's, while still in service.  The Board does not find these assertions credible due to the fact that the Veteran denied headaches on separation and did not report chronic headaches since the 1980's when seeking private medical treatment after service.  VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes, 5 Vet. App. at 69.

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's headaches are not related to service.  The diagnosis of neurologic disabilities requires specialized medical knowledge.  Thus, the Board does not find probative the Veteran's allegations regarding the origins of his headaches.  Duenas, supra; see also Routen, 10 Vet. App. 183, 186 (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  

The record contains private medical records reflecting treatment for headaches beginning in 2004.  None of the private medical evidence relates the Veteran's headaches to his period of active duty service.  Indeed, when the Veteran sought treatment for headaches in January 2004, he told his physician that he thought they were a reaction to the medication Atenolol.  The physician, therefore, prescribed an alternate medicine for the Veteran's hypertension.  In March 2008, the Veteran sought treatment for headaches that began two months earlier.  He also reported headaches since childhood.  The examiner noted a family history of brain aneurysm.  The Veteran was advised regarding caffeine intake and over-the-counter medication.  A small meningioma was detected on MRI.  A June 2008 private medical record revealed an assessment of headaches and dizziness of multiple possible causes.  A nexus to service was not indicated.

On September 2008 VA neurological examination, the Veteran reported headaches that he thought began in the late 1980's while on his Navy ship in the Indian Ocean.  He reported a decreased frequency of headaches since service.  The Veteran reported a near continuous left temporal headache for the previous 10 years.  Upon examination of the Veteran and a review of the record, the VA examiner opined that the Veteran's chronic daily tension headaches, more likely than not, began after the Veteran's period of active duty because the service treatment records did not contain any mention of headaches.  The examiner further concluded it is unlikely that headaches were caused or worsened by exposure to oil fire fumes.  The examiner supported his conclusions by indicated that the Veteran's report that headaches began in service conflicted with what is documented both in his outside neurology note from March 2008 and what is noted in his service medical records.

On VA neurological examination in February 2011, the Veteran indicated that he worked very close to radar antennae in service and that the radiation to which he was exposed as a result caused his headaches.  He indicated that headaches began in the late 1980's.  Upon examination of the Veteran, a thorough review of the relevant evidence in the record, and a comprehensive review of the related medical literature, the examiner concluded that the Veteran's headaches were not due to radiation exposure in service.  The examiner explained the different types of radiation and that nonionizing radiation, the type to which the Veteran may have been exposed, would not be productive of chronic headaches.  The examiner also opined that the Veteran's headaches did not have their onset in service due to the lack of evidence of headaches in the service treatment records.  

The absence of contemporaneous medical evidence is not necessarily fatal to a claim.  Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  Here, the Board has found that the Veteran did not has a chronic headache disability in service and that his assertions of continuous headaches since service lack credibility.  As such, the VA opinions herein are valid and probative of the issue at hand.  

The private medical evidence of record does not reflect that the Veteran's headaches had their onset in service.  Rather, unrelated etiologies were suggested.  Similarly two VA examiners opined that the Veteran's headaches were unrelated to service and to alleged exposure to radiation or fire fumes therein.  These opinions were substantiated and based on a review of the record in its entirety.  

The weight of the competent and credible evidence demonstrates no relationship between the Veteran's current headaches and service.  The Board finds, therefore, that a preponderance of the evidence is against the Veteran's claim for service connection for headaches, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the loss of the left testicle is denied.

Service connection for headaches is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


